Citation Nr: 1729894	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-24 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for major depressive disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected status post left medial malleolus fracture.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 20 percent for residuals, status post left medial malleolus fracture.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1981 to February 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2012 and February 2013.  The September 2012 rating decision continued ratings assigned for right ear hearing loss (noncompensable) and residuals, status post left medial malleolus fracture (20 percent); denied a claim for service connection for    a left knee disorder; and declined to reopen claims for service connection for left ear hearing loss and disorders of the back, neck and bilateral shoulder.  The February 2013 rating decision declined to reopen the claim for service connection for major depressive disorder. 





The Veteran presented testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in September 2016.  A transcript is of record. The Board remanded the claims adjudicated in the September 2012 and February 2013 rating decisions for additional development in January 2017.  

In a March 2017 rating decision, service connection was granted for left ear hearing loss and a left knee disability.  Those claims are no longer before the Board for appellate review.  The Board does note, however, that the left ear hearing loss was combined with the already service-connected right ear hearing loss and the issue was styled as bilateral hearing loss with a noncompensable evaluation effective January 31, 2011, the date on which the claim to establish service connection was received.  Since the increased rating issue that was previously before the Board, namely right ear hearing loss, has been evaluated as noncompensable during the entire period on appeal, the Board has recharacterized the increased rating claim as reflected on the title page and will determine whether the Veteran is entitled to a compensable rating for bilateral hearing loss as of the date of claim.  

Prior to recertification of the appeal to the Board, the Veteran indicated that he wanted to withdraw the claims to concerning service connection for disorders of     the right shoulder and neck.  See April 2017 VA Form 21-0820.  As such, those claims are also no longer before the Board for appellate review.  

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105 (e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has specifically claimed service connection for peripheral neuropathy of the left lower extremity, to include as due to the service-connected left ankle fracture.  As the VA examiner has found that his neurological symptoms are not part of his ankle disability, the issue of     service connection for the diagnosed peripheral neuropathy of the left lower extremity should be fully adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the issue is REFERRED to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a back disorder; the reopened claims for service connection for a left shoulder disorder and major depressive disorder; and the claim for increased rating for residuals, status post left medial malleolus fracture, are addressed in the REMAND portion of the decision below and are REMANDED      to the AOJ.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the August 2006 final denial is new and relates to an unestablished fact necessary to substantiate the claim for major depressive disorder.  

3.  In an April 2007 rating decision, the RO denied the Veteran's claims for service connection for a left shoulder disorder; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

4.  Some of the evidence received since the April 2007 final denial is new and relates to an unestablished fact necessary to substantiate the claim for a left shoulder disorder.  



5.  The average puretone threshold during a VA audiological evaluation in September 2011 was 46 decibels in the right ear and 32 in the left.  Speech recognition scores were 88 percent in the right ear and 92 percent in the left.

6.  The average puretone threshold during a VA audiological evaluation in January 2017 was 50 decibels in the right ear and 45 in the left.  Speech recognition scores were 96 percent in both ears.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for major depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters in February 2011 and October 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.     Cir. 2016).  The Board notes that records from the Social Security Administration  have not been associated with the claims file.  However, there is no indication from the Veteran or based on the record that his receipt of those benefits is based on hearing loss.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, treatment records were obtained and the Veteran underwent a VA audiological examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Claims to Reopen

The Veteran's claim for service connection for major depressive disorder was initially denied by way of an August 2006 rating decision.  The Veteran did not complete an appeal of that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond    v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claims for service connection for lumbar strain and a left shoulder disorder were initially denied by way of an April 2007 rating decision. The Veteran did not complete an appeal of that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  Id.  

The Veteran filed a claim to reopen to establish service connection for disorders of the back and left shoulder in February 2011.  The RO declined to reopen the claims in the September 2012 rating decision that is the subject of this appeal.  The Veteran filed a claim to reopen to establish service connection for major depressive disorder in October 2012.  The RO declined to reopen the claim in the February 2012 rating 
decision that is the subject of this appeal.  The RO also declined to reopen the claims in a June 2014 statement of the case (SOC) and a March 2017 supplemental SOC (SSOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise           a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for major depressive disorder in the August 2006 final rating decision was due to the absence of evidence the condition was incurred in or caused by service.  The basis of the denial of service connection for a left shoulder disorder in the April 2007 final rating decision was due to the absence of evidence of a current disability.  

Evidence added to the record since the August 2006 rating decision as it pertains to the claim for service connection for major depressive disorder includes the Veteran's assertion that his mental health problems are related to his ankle, knee and loss of hearing conditions.  See March 2017 VA Form 21-4138.  This evidence is new, as       it was not previously submitted to agency decision makers.  It is also considered material, as it contributes to a more complete picture of the origins of the disability.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for major depressive disorder is reopened.  See Shade, 24 Vet. App. 110. The underlying claim is addressed in the remand portion       of this decision, below.

Evidence added to the record since the April 2007 rating decision as it pertains to the claim for service connection for a left shoulder disorder includes an x-ray of the left shoulder taken at a VA facility in 2016 that contains an impression of mild to moderate osteophytic changes of the acromioclavicular joint.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it relates to an unestablished fact, namely a current disability, necessary to establish service connection.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a left shoulder disorder is reopened.  Id.  The underlying claim is addressed in the remand portion of this decision, below.



Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the      effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2016). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2016).  The rating criteria also provides for rating exceptional patterns of hearing impairment when      the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (2016). In such cases, each ear is considered separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral. Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral. Id. 

An examination for hearing loss must be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

The evidence in this case as it pertains to the claim for a compensable rating for bilateral hearing loss includes VA treatment records, two VA examination reports, and the Veteran's Board testimony.  

The Veteran was fitted for a hearing aid in the right ear on January 31, 2011.  See VA audiology general note.  

The Veteran underwent a VA hearing loss and tinnitus DBQ in September 2011.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
80
46
LEFT
30
30
40
30
32

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left. The examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  The results from the September 2011 audiological evaluation correspond to Level II in the right ear and a Level I in the left ear under Table VI.  Where hearing loss is at Level I in one ear and at a Level II in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2016).

The Veteran testified in September 2016 that he was not being treated for hearing loss, but that his hearing had worsened since his last examination.  

The Veteran underwent a VA hearing loss and tinnitus DBQ in January 2017, pursuant to the Board's remand.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
80
50
LEFT
35
35
50
60
45

Speech audiometry revealed speech recognition ability of 96 percent in both        ears.  Ipsilateral acoustic reflexes were abnormal in the right ear. In terms of the functional impact of hearing loss, the Veteran reported that he had difficulty understanding speech in group conversations or when background noise was present, and that he also had difficulty with the television as he had to turn up         the volume very loud.  The results from the January 2017 audiological evaluation correspond to Level I in the right ear and a Level I in the left ear under Table VI.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2016).

As shown above, the preponderance of the evidence reflects that the Veteran's hearing loss is not of such severity so as to warrant a compensable rating under the rating criteria.  The Board has considered whether 38 C.F.R. § 4.86(a) and (b) apply to this case.  Consideration under 38 C.F.R. § 4.86 (a), however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) of 55 decibels or more.  See September 2011 and January 2017 audiometric test results.  Nor is application of 38 C.F.R. § 4.86(b) warranted as the pure tone thresholds were not 30 decibels     or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The Board recognizes that the Veteran stated that he has difficulty understanding speech in group conversations or when background noise was present, and difficulty hearing the television unless the volume is very loud.  However, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's bilateral hearing loss has warranted a noncompensable (zero percent) rating, and that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been received, the claim for service connection for major depressive disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened, and to that extent only, the appeal is granted.

A compensable rating for bilateral hearing loss is denied.  



REMAND

The record suggests the Veteran receives benefits from the Social Security Administration.  Such records should be requested on remand.  The Board also finds that a VA examination should be scheduled to address the assertions raised    by the Veteran in support of his claim for service connection for major depressive disorder.  Updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Miami VA Medical Center, dated since January 2017.  

2.  Request from the Social Security Administration        the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are not available, the Veteran should be notified    of such.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests       and studies should be performed and all clinical findings reported in detail.  Following examination of the Veteran and review of  the electronic file, the examiner should identify all psychiatric disorders found to be present.



(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability      of 50 percent or greater) that any diagnosed psychiatric disorder had its onset during active service or is related to service.  The examiner should explain why or why not.

(b) If not related to service, is it at least as likely as      not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral hearing loss, left ankle, and/or left knee disabilities caused any diagnosed psychiatric disorder? The examiner should explain why or why not.

(c) If not caused by service-connected disabilities, is at least as likely as not that any diagnosed psychiatric disorder has been permanently worsened beyond its natural progression by the Veteran's service-connected bilateral hearing loss, left ankle, and/or left knee disabilities? The examiner should explain why or        why not.  If the examiner finds the psychiatric    disability has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening that is due to the service-connected disability(ies) beyond the baseline level of psychiatric disability.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


